Case 1:16-cv-01082-LPS Document 359 Filed 05/03/19 Page 1 of 1 PageID #: 18597



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

VÄLINGE INNOVATION AB,

                          Plaintiff,

               v.                                    C.A. No. 16-1082-LPS-CJB

HALSTEAD NEW ENGLAND CORP.
and HOME DEPOT U.S.A., INC.,

                          Defendants.


                              JOINT STIPULATION OF DISMISSAL

       It is hereby stipulated and agreed, by and between Plaintiff Välinge Innovation AB and

Defendants Halstead New England Corp. and Home Depot U.S.A., Inc., pursuant to Fed. R. Civ.

P. 41(a), that Plaintiff’s claims in this matter be, and hereby are, dismissed WITHOUT

PREJUDICE, and Defendants’ defenses and counterclaims in this matter be, and hereby are,

dismissed WITHOUT PREJUDICE, with each party bearing its own costs, expenses and

attorneys’ fees.

Dated: May 3, 2019

YOUNG CONAWAY STARGATT                           DLA PIPER LLP (US)
 & TAYLOR, LLP

/s/ Pilar G. Kraman                              /s/ Brian A. Biggs
Adam W. Poff (No. 3990)                          Denise S. Kraft (DE Bar No. 2778)
Pilar G. Kraman (No. 5199)                       Brian A. Biggs (DE Bar No. 5591)
Rodney Square                                    1201 North Market Street
1000 North King Street                           Suite 2100
Wilmington, DE 19801                             Wilmington, DE 19801
(302) 571-6600                                   (302) 468-5700
apoff@ycst.com                                   denise.kraft@dlapiper.com
pkraman@ycst.com                                 brian.biggs@dlapiper.com
Attorneys for Plaintiff                          Attorneys for Defendants
